EXHIBIT 10.1

SEPARATION AND RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (this “Agreement”) is made as of May 31, 2007 by and
between BIOMET, INC., an Indiana corporation (“Company”), and Garry L. England
(“Executive”).

WHEREAS, Executive has elected to retire from the Company and to resign all his
positions with the Company effective as of May 31, 2007;

WHEREAS, the Company is currently negotiating a sale that would result in a
Change in Control Event should the sale be consummated;

WHEREAS, the parties have agreed to resolve certain matters related to
Executive’s retirement;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
Company and Executive hereby agree as follows:

1. Retirement and Resignation. Effective as of May 31, 2007 (the “Separation
Date”), Executive hereby retires from the Company and, as a consequence,
voluntarily resigns his employment and all positions with the Company and all of
its affiliates, including without limitation Executive’s position as Senior Vice
President, Chief Operating Officer, Domestic Operations, Biomet, Inc.

2. Severance. The parties acknowledge and agree that Executive’s termination of
employment constitutes a “Qualified Termination” under the Biomet, Inc.
Executive Severance Plan (the “Severance Plan”). Commencing on the Effective
Date (as defined below), Executive shall be entitled to receive the applicable
payments and benefits specified in the Severance Plan until the occurrence of a
Change in Control Event, at which point Executive shall no longer have any
rights to benefits or payments thereunder; provided that in lieu of the payment
specified in Section 5.01(d) of the Severance Plan, Executive shall be entitled
to receive for the fiscal year ending May 31, 2007 the annual bonus that would
have been paid to him but for his termination of employment; provided further
that in lieu of the provisions regarding options provided in 5.01(e) of the
Severance Plan, the vesting of and exercisability of Executive’s options shall
be covered exclusively by Section 3 of this Agreement. Executive and the Company
hereby agree that (i) the Change in Control Agreement dated as of September 20,
2006 by and between Executive and the Company (the “CIC Agreement”) will
continue in effect for the six-month period following the Separation Date (the
“Tail Period”); (ii) Executive’s termination of employment will be considered to
be an Anticipatory Termination (as defined in Section 3.04(a) of the CIC
Agreement) if a Change in Control (as defined in the CIC Agreement) occurs
during the Tail Period (a “Change in Control Event”); and (iii) Executive shall
be entitled to the payments and benefits (as modified by this Agreement)
applicable under the CIC Agreement in the event of an Anticipatory Termination
if a Change in Control Event occurs



--------------------------------------------------------------------------------

upon the terms and conditions specified in the CIC Agreement (including, without
limitation, execution, delivery and non-revocation of the release contemplated
by the CIC Agreement). In the event of a Change in Control Event, the payments
and benefits to which Executive is entitled under the CIC Agreement shall be
modified as follows:

(a) Executive shall not be entitled to any payment or benefits pursuant to
Section 3.01(a)(i), Section 3.01(c), Section 3.01(d), or Section 3.04(b)(E) of
the CIC Agreement.

(b) The amount Executive is eligible to receive pursuant to Section 3.01(a)(ii)
of the CIC Agreement shall be reduced by the payments Executive previously
received pursuant to Section 5.01(a) and (c) of the Severance Plan.

(c) Executive’s Date of Termination (within the meaning of the CIC Agreement)
shall be deemed to be the Separation Date.

(d) Executive shall be entitled to reimbursement for annual dues to Stonehenge
Country Club for the year that includes in the Separation Date and the
subsequent year in an amount not to exceed $5,000 per year.

3. Treatment of Options. Executive acknowledges that the Company is conducting
an investigation (the “Investigation”) to determine the extent to which
compensatory options previously granted by the Company were granted with an
exercise price lower than the fair market value of the Company’s common stock on
the applicable date of grant. The Company and Executive hereby agree to the
following with respect to options granted to him by the Company.

(a) Previously Exercised Options. Executive shall repay to the Company in
accordance with this Section 3(a) the aggregate amount (the “Discount”) by which
the exercise price of any or all compensatory options granted to Executive by
the Company that Executive exercised prior to the date hereof was less than the
fair market value of the Company’s common stock on the applicable date of grant
of each such option. The Company shall determine the amount of the Discount in
good faith and, absent manifest error, the Company’s determination shall be
final, binding and conclusive. Executive shall pay the amount of the Discount to
the Company promptly after, but in any event within thirty days after, receipt
of a written notice from the Company setting out in reasonable detail the
calculation of the Discount. Without in any way limiting Executive’s obligation
to repay the Discount directly, Executive hereby authorizes the Company to
withhold the Discount from any and all amounts otherwise payable to Executive
hereunder or otherwise in the event Executive fails within thirty days of
receipt of the written notice specified above to pay the Discount.

(b) Vested Options. Executive agrees that, with respect to all unexercised
options previously granted to Executive that are vested and exercisable on the
date hereof (the “Vested Options”), the Company may, without any further need
for Executive’s consent, increase the exercise price of such options to an
amount the Company determines in good faith is equal to the fair market value of
the Company’s common stock on the date such options were originally granted.
Absent manifest error, the Company’s determination of the appropriate exercise
price shall be final, binding and conclusive. Executive agrees to execute

 

- 2 -



--------------------------------------------------------------------------------

any document related to such adjustment reasonably requested by the Company. In
the event Executive exercises any options described in this Section 3(b) prior
to any adjustment contemplated hereby, such options shall be treated in
accordance with Section 3(a). Vested Options shall otherwise be exercisable
after the Separation Date in accordance with their terms, it being agreed that
the Vested Options shall remain exercisable until the earlier of (i) the date
such Accelerated Options would otherwise expire (in the absence of Executive’s
retirement), (ii) the fifth anniversary of the Separation Date, or (iii) the
date such options are cashed out in connection with a Change in Control Event.

(c) Unvested Options. Effective as of the Effective Date, the Company agrees to
accelerate the vesting and exercisability of the options described on Exhibit A
(the “Accelerated Options”), which Accelerated Options shall then remain
exercisable after the Separation Date in accordance with their terms, it being
agreed that the Accelerated Options shall remain exercisable until the earlier
of (i) the date such Accelerated Options would otherwise expire (in the absence
of Executive’s retirement), (ii) the fifth anniversary of the Separation Date,
or (iii) the date such options are cashed out in connection with a Change in
Control Event. Executive acknowledges and agrees that he will not be entitled
to, and hereby waives and entitlement he might otherwise have to, accelerated
vesting of any other options other than the Accelerated Options as a consequence
of his retirement from the Company.

(d) If the Company agrees to accept liability for or otherwise reimburse all
other present or former executive officers for adverse tax consequences
resulting from the mispricing of stock options, the Company agrees to provide
the same benefit to Executive.

4. Release of Claims.

(a) General Release. In consideration of the Company’s obligations hereunder and
acceptance of Executive’s retirement and resignation, Executive, on behalf of
himself and Executive’s heirs, successors, and assigns, hereby knowingly and
voluntarily releases and forever discharges the Company and its subsidiaries and
affiliates, together with all of their respective current and former officers,
directors, consultants, agents, representatives and employees, and each of their
predecessors, successors and assigns (collectively, the “Releases”), from any
and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which Executive
ever had, now has, or may hereafter claim to have against the Releases by reason
of any matter, cause or thing whatsoever arising from the beginning of time to
the time Executive executes this Agreement (the “General Release”). This General
Release of Claims shall apply to any Claim of any type, including, without
limitation, any and all Claims of any type that Executive may have arising under
the common law, under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”), the
Older Workers Benefit Protection Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes–Oxley Act of 2002 or the California Fair Employment and
Housing Act, the California Family Rights Act, or the California Labor Code
section 1400 et seq., each as amended, and any other Federal, state or local
statutes, regulations, ordinances or

 

- 3 -



--------------------------------------------------------------------------------

common law, or under any policy, agreement, contract, understanding or promise,
written or oral, formal or informal, between any of the Releases and Executive,
and shall further apply, without limitation, to any and all Claims in connection
with, related to or arising out of Executive’s employment, or the termination of
Executive’s employment, with the Company; provided, however, that this General
Release shall not apply to or impair (i) claims for vested benefits pursuant to
any other Company employee benefit plan, as defined in ERISA, in which Executive
were a participant before the Separation Date; (ii) any rights to
indemnification Executive may have under the charter, by–laws of the Company or
applicable law; or (iii) any claims that may arise from any violation or breach
of this Agreement (collectively, “Excluded Claims”). For the purpose of
implementing a full and complete release, Executive understands and agrees that
this Agreement is intended to include all claims, if any, which Executive may
have and which Executive does not now know or suspect exist in Executive’s favor
against the Company or any of the Releases and that this Agreement extinguishes
those claims.

(b) No Claims. Executive represents and warrants that Executive has not filed
any complaints or charges with any court or administrative agency against the
Company or any of the Releases, which have not been dismissed, closed, withdrawn
or otherwise terminated on or before the date of this Agreement. Executive
further represents and warrants that Executive has not assigned or transferred
or attempted to assign or transfer, nor will Executive attempt to assign or
transfer, to any person or entity not a party to this Agreement any of the
Claims Executive is releasing in this Agreement. Furthermore, by signing this
General Release of Claims, Executive represents and agrees that Executive will
not be entitled to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the matters released hereby. The
Executive understands and agrees that if he commences, continues, joins in, or
in any other manner attempts to assert any lawsuit released herein against the
Company, or otherwise violates the terms of the General Release, he shall be
required to return all payments paid to him by the Company pursuant to this
Agreement (together with interest thereon), and he agrees to reimburse the
Company for all attorneys’ fees and expenses incurred by Company in defending
against such a lawsuit, provided that the right to receive such payments is
without prejudice to Company’s other rights hereunder, including any release of
any and all Claims (other than the Excluded Claims) against the Company. The
Executive understands and agrees that the Company’s payments to him and the
signing of this Agreement do not in any way indicate that he has any viable
Claims against the Company or that the Company admits any liability to him
whatsoever.

(c) ADEA/OWBPA Waiver. Executive specifically releases and waives any right or
claim against the Company arising out of his employment or his resignation of
employment with the Company under the Age Discrimination in Employment Act, as
amended, 29 U.S.C. § 621 et seq. (“ADEA”) and the Older Workers Benefit
Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release and waiver
referred to as the “Waiver”). Executive understands and agrees that (i) this
Agreement is written in a manner that he understands; (ii) he does not release
or waive rights or claims that may arise after he signs this Agreement; (iii) he
waives rights and claims he may have had under the OWBPA and the ADEA, but only
in exchange for payments and/or benefits in addition to anything of value to
which he is already entitled; (iv) Executive has been advised to consult with an
attorney before signing this Agreement; (v) he has twenty-one (21) calendar days
(the “Offer Period”) from receipt of this Agreement to consider whether to sign
it. If Executive signs before the end of the

 

- 4 -



--------------------------------------------------------------------------------

Offer Period, Executive acknowledges that his decision to do so was knowing,
voluntary, and not induced by fraud, misrepresentation, or a threat to withdraw,
alter, or provide different terms prior to the expiration of the Offer Period.
Executive agrees that changes or revisions to this Agreement, whether material
or immaterial, do not restart the running of the Offer Period; (vi) Executive
has seven (7) calendar days after signing this Agreement to revoke the waiver
(the “Revocation Period”) and (vii) this Waiver shall not become effective or
enforceable until the Revocation Period has expired. If Executive revokes the
Waiver, Executive shall not be entitled to any benefits under the Severance Plan
or CIC Agreement. To be effective, the revocation must be in writing and
received by Jeffrey R. Binder, Chief Executive Officer, at the Company’s address
set forth in Section 8. The “Effective Date” means the date as of which the
Revocation Period expires without Executive having revoked the Waiver.

5. Continuing Indemnification. Subject to the terms and conditions of
Section 6.3 of the Company’s Restated Articles of Incorporation and, to the
extent relevant, the Company’s by-laws, in each case, as in effect on the date
hereof, the Company will advance and pay reasonable expenses (including
attorneys’ fees but not including judgments, penalties, fines, or settlements)
incurred by Executive in connection with (a) proceedings arising out the
Company’s historic grant of compensatory stock options; and (b) any other
proceeding against or involving the Company in which Executive may be involved
arising out of his position as a director, officer, or employee of the Company;
provided that the Company’s obligation to advance and pay such expenses shall be
subject to the terms of any undertaking signed by Executive prior to the date
hereof (which, under certain circumstances, requires repayment of expenses paid
or advanced) or, in the absence of such an undertaking, to the Company’s usual
and customary practice with regard to its current and former employees in such
matters. The Company will indemnify Executive against any judgment, penalty,
fine or settlement related to any of the matters described in the preceding
sentence on the terms and conditions provided in the Company’s Restated Articles
of Incorporation and, to the extent relevant, by-laws, in each case, as in
effect on the date hereof.

6. Ongoing Cooperation. As part of the consideration being provided to Executive
under this Agreement, the Company expects Executive to make himself reasonably
available to Company and/or its legal counsel and other designated
representatives or agents, in connection with all investigations, audits, suits,
claims or disputes regarding the Company or its affiliates. As a result, the
Executive and Company agree to the following:

(a) Executive shall respond to the best of Executive’s ability to reasonable
inquiries from Company concerning ongoing matters within Executive’s knowledge
and/or former area of responsibility and to assist Company in transitioning
those matters to other personnel. Executive shall fully cooperate with Company
and/or its legal counsel and other designated representatives or agents in
providing information in connection with threatened, pending or future
investigations or litigation, including giving depositions and appearing for
live interviews and proceedings.

(b) Executive shall submit to the Company, within 30 days of incurring any time
or expense in providing the services contemplated in this Section 6, a written
expense report detailing the time Executive spent and all out-of-pocket expenses
for travel, lodging, meals and related expenses incurred by Executive in
providing such services. The Company shall reimburse Executive for any such
out-of-pocket expenses and shall pay Executive, in addition to the payments set
forth in this Agreement, $250 per hour for such time.

 

- 5 -



--------------------------------------------------------------------------------

7. Confidential Information and Non-Compete-Agreement. The Executive hereby
agrees to be bound by the provisions of the Confidentiality and Non-Compete
Agreement contained in Exhibit A of the CIC Agreement.

8. Notices. Any notice, report or payment required or permitted to be given or
made under this Agreement by one party to the other shall be deemed to have been
duly given or made if personally delivered or, if mailed, when mailed by
registered or certified mail, postage prepaid, to the other party at the
following addresses (or at such other address as shall be given in writing by
one party to the other):

 

 

If to Executive:

     

Garry L. England

     

1031 Country Club Lane

   

Warsaw, IN 46580

   

with a copy to:

                                                   

If to Company:

     

Biomet, Inc.

     

56 E. Bell Drive

     

P.O. Box 587

     

Warsaw, Indiana 46581-0587

   

Attn: General Counsel

   

with a copy to:

   

[Richard Porter, Esq.]

   

Kirkland & Ellis LLP

   

200 East Randolph Drive

   

Chicago, Illinois 60601

 

9. Entire Agreement. This Agreement (a) contains the complete and entire
understanding and agreement of Executive and Company with respect to the subject
matter hereof; and (b) supersedes all prior and contemporaneous understandings,
conditions and agreements, oral or written, express or implied, respecting the
engagement of Executive in connection with the subject matter hereof.

10. Modification or Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive. No
course of

 

- 6 -



--------------------------------------------------------------------------------

dealing between the parties to this Agreement shall be deemed to affect or to
modify, amend or discharge any provision or term of this Agreement. No delay on
the part of Company or Executive in the exercise of any of their respective
rights or remedies shall operate as a waiver thereof, and no single or partial
exercise by Company or Executive of any such right or remedy shall preclude
other or further exercises thereof. A waiver of right or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right or
remedy on any other occasion.

11. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

13. Executive’s Representations. Executive represents and warrants to Company
that (i) his execution, delivery and performance of this Agreement does not and
shall not conflict with, or result in the breach of or violation of, any other
agreement, instrument, order, judgment or decree to which he is a party or by
which he is bound and (ii) he is not a party to or bound by any employment
agreement, non-competition agreement or confidentiality agreement with any other
person or entity that would prevent him from performing under this Agreement.

14. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and both of which taken together shall constitute
one and the same agreement.

15. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Company and any successor to the Company, including without
limitation any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for purposes of this Agreement) and such successor shall
deliver a written affirmation of its obligations hereunder to Executive. This
Agreement will inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
and legatees, but otherwise will not be assignable, transferable or delegable by
Executive. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as otherwise
expressly provided in this Section 15.

16. Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Indiana,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Indiana or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the

 

- 7 -



--------------------------------------------------------------------------------

State of Indiana. All actions and proceedings arising out of or relating to this
Agreement shall be heard and determined in any Indiana state or federal court
sitting in Indianapolis, Indiana, and each party hereto hereby irrevocably
accepts and consents to the exclusive personal jurisdiction of those courts for
such purpose. In addition, each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, any objection which he or it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any judgment entered by any court in respect
thereof brought in any state or federal court sitting in the city of
Indianapolis, Indiana and further irrevocably waives any claim that any action
or proceeding brought in any such court has been brought in an inconvenient
forum.

17. Mutual Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.

18. Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.

19. Survivorship. Any provision of this Agreement, that by its terms, is
intended to continue to apply after any termination or expiration of the
Agreement shall survive such termination or expiration and continue to apply in
accordance with its terms.

* * * * *

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Company have caused this Agreement to be duly
executed and delivered on the date and year first above written.

 

BIOMET, INC.  

/s/ Jeffrey R. Binder

By:   Jeffrey R. Binder Its:    

/s/ Garry L. England

  Garry L. England

 

- 9 -